ACCEPTED
                                                                                                   03-14-00360-CV
                                                                                                           6820575
                                                                                        THIRD COURT OF APPEALS
                                                                                                   AUSTIN, TEXAS
                                                                                              9/8/2015 10:51:48 AM
                                                                                                 JEFFREY D. KYLE
                                                                                                            CLERK




                                                                               FILED IN
                                                                        3rd COURT OF APPEALS
                                                                            AUSTIN, TEXAS
                                                                        9/8/2015 10:51:48 AM
                                                                          JEFFREY D. KYLE
                                                                                Clerk




                                       September 8, 2015

Via efile.txcourt.gov
Liz Talerico, Deputy Clerk
Jeffrey D. Kyle, Clerk
Court of Appeals
Third District Court of Appeals
P.O. Box 12547
Austin, Texas 78711

RE:        Court of Appeals Number:         03-14-00283-CV; 03-14-00360-CV
           Trial Court Case Number:         D-1-GN-14-000672

STYLE:     Texas Education Agency and Michael L. Williams, Commissioner of Education, in his
           Official Capacity v. American Youthworks, Inc., d/b/a American Youthworks Charter
           School

           Texas Education Agency and Michael L. Williams, Commissioner of Education, in his
           Official Capacity v. American Youthworks, Inc., d/b/a American Youthworks Charter
           School; Honors Academy, Inc., d/b/a Honors Academy Charter School and Azleway
           Charter School

Ms. Talerico,

         In response to your September 2, 2015 notice in the above referenced proceedings, this
letter will serve as confirmation of my appearance on September 24, 2015 at 9:00 A.M. to
present oral argument on behalf of Honors Academy, Inc., d/b/a Honors Academy Charter
School.
September 8, 2015
Page 2 of 2



      Thank you for your attention to this matter.


                                                     Sincerely,




                                                     Kevin O’Hanlon




CC:   By E-Filing Notification

      Ms. Shelley N. Dahlberg
      Assistant Attorney General
      General Litigation Division
      Counsel for Texas Education Agency and Michael L. Williams, Commissioner of
      Education

      Robert A. Schulman
      Schulman, Lopez, Hoffer & Adelstein, LLP
      Counsel for American YouthWorks, Inc. d/b/a American YouthWorks Charter
      School

      Ms. Susan G. Morrison
      The Fowler Law Firm, PC
      Counsel for Azleway Charter School